Notice of Pre-AIA  or AIA  Status
ALLOWABLE CLAIMS 
Examiner’s Comment
In view of the amendment made to claim 137, the rejection of claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
Claims 135-145 and 147-155 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Haggstrom et al. (US 7,569,742), Bharti et al. (US 2011/0112492) and Bharti et al. (US 201110112492) fail to teach, suggest or render obvious the transmission layer comprising a first plurality of openings and the second plurality of openings, wherein the first plurality of openings has larger open area than the second plurality of openings that allows wound exudate to enter the lower portion and to be stored in the upper portions of the absorbent layer, i.e. provides the wound dressing with the ability to act as a waste canister to collect and store wound exudate removed from a wound site.
Haggstrom et al. (US 7,569,742) discloses most of claimed limitations except for fiber elements comprised in the transmission layer and the trough hole in absorbent layer positioned beneath the fluid passage of the cover layer.
Bharti et al. (US 2011/0112492) remedies deficiency of fiber elements; and
Bharti et al. (US 201110112492) remedies deficiency of the through hole in the absorbent layer.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781